DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/22/2021.

Reasons for Allowance
Claims 1-11, 21-26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either singly or in combination, does not discloses or suggests the combination of limitations recited in the base claims 1, 9, and 21.

Claim 1 recites " a first gate spacer disposed along a first sidewall of the gate structure and a second gate spacer disposed along a second sidewall of the gate structure, the second sidewall being opposite the first sidewall of the gate structure, wherein the dielectric feature extends continuously from the first gate spacer to the second gate spacer", this feature in combination with the other features of the claim, is not taught by the references of record. 
Claim 9 recites "a first dielectric sidewall spacer extending from a bottom surface of the protective dielectric layer to a top surface of second semiconductor layer, the bottom surface of the protective dielectric layer facing the substrate and the top surface of the second semiconductor layer 
Claim 21 recites "a first dielectric sidewall spacer extending from a bottom surface of the protective dielectric layer to a top surface of second semiconductor layer, the bottom surface of the protective dielectric layer facing the substrate and the top surface of the second semiconductor layer facing away from the substrate", this feature in combination with the other features of the claim, is not taught by the references of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/              Primary Examiner, Art Unit 2829